UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4318


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER DAMEON SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:02-cr-01051-HMH-15)


Submitted:   October 9, 2013                 Decided:   October 21, 2013


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      Leesa Washington, Assistant
United   States  Attorney,  Greenville,   South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher Dameon Smith appeals the district court’s

judgment revoking his supervised release and sentencing him to

thirty-seven months’ imprisonment.                     Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

whether the district court abused its discretion by revoking

Smith’s supervised release.                 Smith was informed of his right to

file a pro se supplemental brief, but he has not done so.                             We

affirm.

               We        review     the     district        court’s    revocation     of

supervised release for abuse of discretion.                           United States v.

Pregent,       190       F.3d     279,    282   (4th    Cir.    1999).       To   revoke

supervised release, a district court need only find a violation

of a condition of supervised release by a preponderance of the

evidence.           18    U.S.C.     § 3583(e)(3)      (2006);      United   States   v.

Copley, 978 F.2d 829, 831 (4th Cir. 1992).                      This standard is met

when the court “believe[s] that the existence of a fact is more

probable than its nonexistence.”                    United States v. Manigan, 592

F.3d     621,       631    (4th     Cir.    2010)      (internal      quotation    marks

omitted).           We    review    for    clear     error   factual     determinations

underlying the conclusion that a violation occurred.                              United

States    v.    Carothers,          337    F.3d     1017,    1019   (8th   Cir.   2003).



                                                2
Moreover, credibility determinations made by the district court

at revocation hearings are rarely reviewable on appeal.                               United

States v. Cates, 613 F.3d 856, 858 (8th Cir. 2010).

               With    these       standards          in   mind,    we     have    carefully

reviewed the record and conclude that the district court did not

clearly err by finding by a preponderance of the evidence that

Smith    engaged       in    new    criminal          conduct.      Not     only     was    the

victim’s testimony sufficiently corroborated by the testimony of

the other witnesses, but also the court had ample reason to find

Smith’s version of events incredible.                          Accordingly, we affirm

the revocation of Smith’s supervised release.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                This court

requires that counsel inform Smith, in writing, of his right to

petition   the        Supreme      Court    of       the   United   States    for    further

review.    If Smith requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in      this       court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Smith.            We dispense with oral argument because the

facts   and     legal       contentions      are       adequately        presented    in    the




                                                 3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4